Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, and 9 are objected to because of the following informalities:  
Claim 1 Line 1 recites “comprising”, it is suggested that Applicant add --:-- after “comprising”.
Claims 8 and 9 recite “capable of”, it is suggested that Applicant replace the limitation with --is configured to--.              Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (US 201700050065).
Regarding Claim 1, Carter teaches a system for carrying weight plates (The Office takes the position that “for carrying weight plates” is considered intended use, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. Refer to MPEP 2111.02 Effect of Preamble.) , the system comprising a first tubular member 120a (Refer to Fig. 2A), a second tubular member 120b, and a strap 110 (Applicant specifications indicate that “The strap could also be made of any rope material, including metal rope, synthetic rope, natural fiber rope, or flexible metal chain. Rope material optionally may be coated with plastic casing” on Page 9-10), wherein the strap 110 is disposed axially through an interior of the first tubular member 120a and the strap 110 is disposed axially through an interior of the second tubular member 120b (Refer to Fig. 1D), and wherein the strap has a first end and a second end, wherein the first end of the strap is terminated with a fastener 130a,b (Refer to Paragraphs [0046]-[0048]).
Regarding Claim 2, Carter continues to teach wherein the first end of the strap is terminated with a fastener comprising a ring 130a,133 (Refer to Paragraph [0043]:”The clip assemblies 130 of the device 100 may consist of a clip 133, which may be a snap-hook clip or a similar clip fitting, and a section that has a female groove 131. A clip 133 may be comprised of other attachment or securing means, such as carabiners, hooks, clasps, catches, or other configurations that permit removably secure assembly to loopholes or another attachment or securing means”..The Office considers the clip 130a is formed into a ring).
Regarding Claim 4, Carter continues to teach wherein the first end of the strap is terminated with a fastener comprising a clip 130b,133 (Refer to Paragraph [0046]:” FIG. 2A is a perspective view from an angled perspective of said closed-loop configuration. In this configuration, the handles 120 have been detached from their respective clip assemblies 130 for the purpose of attaching the first clip assembly 130a to the second clip assembly 130b.”).
Regarding Claim 6, Carter continues to teach wherein the outer diameter of the second tubular member 120b is smaller than the inner diameter of the first tubular member 121a (Refer to Fig. 1D,2A Paragraph [0041]..the Office takes the position that the outer diameter of the tubular member 120b is smaller than the inner diameter of the padding of tubular member 121a).
Regarding Claim 7, Carter continues to teach wherein the second tubular member 120b further comprises a soft grip material 121b around at least a portion of its outer diameter (Refer to Paragraph [0041]:” The handles 120a,120b of the device may also have grip paddings 121a,121b for the comfort of the user.”).
Regarding Claim 8, Carter continues to teach wherein the system is capable of supporting at least 90 pounds (Refer to Fig. 2D to depict that the device is supporting an adult user and therefore considered capable of supporting at least 90 pounds of weight).
Regarding Claim 9, Carter continues to teach wherein the system is capable of supporting at least two 45 pound bumper plates (The Office takes the position that the device is capable of supporting at least two 45lb bumber plates via hooking the strap therethrough and gripping both handles).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10,11,15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 201700050065) in view of Gilmore (US 20200164244).
Regarding Claims 10 and 11, Carter teaches the claimed invention as noted above in which the first and second tubular members 120a,b comprises of a material with a padding layer 121a,b (Refer to Paragraph [0041]:” The handles 120a,120b of the device may also have grip paddings 121a,121b for the comfort of the user. In an alternative embodiment, the handles 120 may consist of different weights, for example, each handle 120 may be 5 pounds to increase the difficulty of exercising.”) but fails to expressly disclose wherein the first and second tubular member is made of a rigid material. Gilmore teaches a handgrip comprising a tubular member having a padding outer layer wherein the tubular member is made of a rigid material (Refer to Fig. 1 Paragraph [0006]:”In the preferred embodiment the handle grip is composed of a substantially resilient material such as PVC with a pliant gripable exterior coating such as rubber.”). Gilmore is analogous with Applicants invention in that they both teach tubular grips for exercise and therefore it would have been obvious to modify the first and second tubular member 120a,b of Carter to be in view of Gilmore such that it is made of a rigid material to provide structure to the handles.
Regarding Claims 15 and 16, Carter in view of Gilmore continues to teach wherein the first and second tubular members are made of polyvinyl chloride (PVC) (Refer to Gilmore Fig. 1 Paragraph [0006]:”In the preferred embodiment the handle grip is composed of a substantially resilient material such as PVC with a pliant gripable exterior coating such as rubber.”).
Claim(s) 3, 5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 201700050065) in view of Newman (US 10384094).
Regarding Claims 3 and 5, Carter teaches the claimed invention as noted above in which the ring 133 and clip 133 but fails to expressly disclose wherein they are made of metal. Newman teaches an exercise cord comprising clips/rings thereon at the ends made of metal (Refer to Fig. 7&8 Col 4 Lines 12-15:” A second fastener 70, such as a metallic crimp ring 130, a plastic zip-tie (not shown), a metal clamp (not shown),”). Newman is analogous with Applicants invention in that they both teach fasteners and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the ring and clip 133 of Carter to be in view of Newman such that they are made of a metal since such materials are common and known in the art to be suitable for such fasteners and therefore does not patentably distinguish the invention over prior arts.
Regarding Claims 12 and 13, Carter teaches the claimed invention such that the ring and clip 133a,b are disposed at the first and second ends of strap 110 but fails to teach wherein they are disposed within a fabric loop. Newman teaches an exercise cord comprising clips/rings thereon at the ends of a cord disposed within a fabric loop 26 (Refer to Figs. 7&8 col 4 Lines 47-55:” The connection arrangement 10 is preferably utilized twice on each end 35 of the elastic tube 30, thereby forming the elastic cord 11. Preferably in such an arrangement each flexible strap 20 is formed into a loop 26 (FIG. 5) with both ends 25 fixed with the flexible sleeve 50 and the safety sleeve 80. As such, each loop 26 may further include either a carabiner 140 (FIG. 7), a handle 150 (FIGS. 6 and 7), a metallic ring 160 (FIG. 8), a hook 170 (FIG. 8) or the like.”..The Office takes the position that fabric straps are a known material  in the art). Newman is analogous with Applicants invention in that they both teach fasteners and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the fasteners 133a,b to be disposed within a fabric loop 26 since such securement of a fastener to a cord are common and known in the art to produce expected results of being a suitable connection and therefore does not patentably distinguish the invention over prior arts.            Although, Newman does not expressly disclosed the straps 20,26 are fabric, such materials are known in the art and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim(s) 14 /are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 201700050065) in view of Mccuaig (US 20220212073).
Regarding Claim 14, Carter teaches the claimed invention as noted above wherein the second tubular member 120b has a soft grip material 121b but fails to teach it is comprised of a fabric tape or silicone tape. Mccuaig teaches sporting apparatus with handles comprising a grip material made of silicone tape (Refer to Paragraph [0100]:”The tape or pad may also comprise a silicone, silicone-like, rubber, rubber-like and/or plastics membrane which may be flexible and resiliently deformable.”). Mccuaig is analogous with Applicants invention in that they both teach handles comprising grip padding and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the soft grip material 121b to be silicone tape since such materials are known in the art for padding a grip and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/              Primary Examiner, Art Unit 3784